Case 2:20-cv-00281-JRG Document 123-3 Filed 03/31/21 Page 1 of 5 PageID #: 5647




                              Exhibit B



  to the Declaration of Dat Nguyen in Support of
       KAIFI LLC’s Reply in Support of Its
     Motion for Leave to Amend Infringement
            Contentions (Dkt. No. 92)
Case 2:20-cv-00281-JRG Document 123-3 Filed 03/31/21 Page 2 of 5 PageID #: 5648




 From: Sheasby, Jason <JSheasby@irell.com>
 Sent: Tuesday, March 23, 2021 8:47 PM
 To: Kremer, Paul J. <PKremer@gibsondunn.com>
 Cc: Michael Song <michael.song@ltlattorneys.com>; Robert Bunt <rcbunt@pbatyler.com>; Dat Nguyen
 <dat.nguyen@ltlattorneys.com>; Carson, Rebecca <RCarson@irell.com>; *** TMUS-Kaifi_C <TMUS-
 Kaifi_C@gibsondunn.com>; Melissa Smith <melissa@gillamsmithlaw.com>; Tom Gorham
 <tom@gillamsmithlaw.com>; LTL-Kaifi-T-Mobile <LTL-Kaifi-T-Mobile@ltlattorneys.com>; ~Attaway,
 Deana <dattaway@pbatyler.com>
 Subject: Re: KAIFI v. T-Mobile - March 9 Meet and Confer

 Paul.

 1: We require a full response to interrogatory No. 1. We never agreed that you could only answer part of
 it.


 2: Has T-Mobile conducted a proper search for all responsive documents relating to the definition of
 accused instrumentalities in our infringement contentions? This is what we seek in the motion to
 compel. We are concerned that you are arbitrarily placing definitions on terms such as WiFi calling and
 WiFi switching that is obscuring what documents are withholding.

 3: We require not just documents regarding the API but the API itself. These materials should have been
 produced long ago. Your arbitrary statement that they are not part of the case is not an explanation.
 Please answer our questions.

 4: We are still waiting for a lead to lead meet and confer time on depositions.

 Best
 JS

 On Mar 23, 2021, at 8:29 PM, Kremer, Paul J. <PKremer@gibsondunn.com> wrote:


 Jason,

 First, as stated below, the parties’ lead and local counsel met and conferred on March 9 to discuss an
 OTT-related supplement to T-Mobile’s response to Interrogatory No. 1, and T-Mobile has been working
 to prepare that supplement. Our email providing KAIFI a status update was not an invitation for you to
 relitigate an issue that the parties’ lead and local counsel already resolved.

 Second, as stated below, since the parties’ last meet-and-confer T-Mobile has searched for and failed to
 identify any additional documents related to OTT services “switching” between cellular and Wi-Fi. That
 is what KAIFI’s lead counsel requested during the meet-and-confer, and it is what KAIFI currently seeks
 in its motion to compel documents “relating to all Over-the-Top (‘OTT’) applications that are
 implemented on Defendants’ system with network switching.” As stated below, T-Mobile has completed
 a search for such documents, and no documents were located during the search other than documents
 already produced in this case. That should end the dispute.

                                                     1
Case 2:20-cv-00281-JRG Document 123-3 Filed 03/31/21 Page 3 of 5 PageID #: 5649




 Third, in response to your subsequent email, KAIFI requested APIs—specifically, APIs that relate to “Wi-
 Fi Switching”—for the first time on March 9, during a lead-and-local meet-and-confer which you did not
 attend.
                                                                                 The API is not relevant to
 this case or called for by KAIFI’s specific request, but we are producing documents concerning this API
 anyway to avoid further dispute on this issue.

 Finally, as stated below, we are preparing an additional production of documents which relate to Wi-Fi
 Calling and are responsive to certain KAIFI interrogatories.

 Best regards,
 Paul J. Kremer

 GIBSON DUNN

 Gibson, Dunn & Crutcher LLP
 200 Park Avenue, New York, NY 10166-0193
 Tel +1 212.351.2647 • Fax +1 212.351.6247
 PKremer@gibsondunn.com<mailto:PKremer@gibsondunn.com> •
 www.gibsondunn.com<http://www.gibsondunn.com>

 From: Sheasby, Jason <JSheasby@irell.com>
 Sent: Tuesday, March 23, 2021 4:54 PM
 To: Kremer, Paul J. <PKremer@gibsondunn.com>; Michael Song <michael.song@ltlattorneys.com>;
 ~Bunt, Robert <rcbunt@pbatyler.com>; Dat Nguyen <dat.nguyen@ltlattorneys.com>; Carson, Rebecca
 <RCarson@irell.com>
 Cc: *** TMUS-Kaifi_C <TMUS-Kaifi_C@gibsondunn.com>; melissa@gillamsmithlaw.com; Tom Gorham
 <tom@gillamsmithlaw.com>; LTL-Kaifi-T-Mobile@ltlattorneys.com; ~Attaway, Deana
 <dattaway@pbatyler.com>
 Subject: Re: KAIFI v. T-Mobile - March 9 Meet and Confer

 [External Email]
 Dear Paul:

 Interrogatory No. 1 remains deficient because it claims to be limited to “WiFi Calling.” This is not
 acceptable. T-Mobile must provide a response as to all accused functionality.

 “OTT” Documents: In writing and in a lead to lead meet and confer, T-Mobile asserted that it had not
 conduct a search for materials relating to anything other than WiFi calling. Has AT&T now conducted a
 search for all relevant and responsive technical documents relating to the Accused Instrumentalities as
 defined in the infringement contentions. If so, what steps were taken? And what documents were
 found? We ask that you produce the API today. There is no basis for refusing to provide it.

 What additional documents have been located and when will they be produced?

 Thanks
 JS

                                                      2
Case 2:20-cv-00281-JRG Document 123-3 Filed 03/31/21 Page 4 of 5 PageID #: 5650




 From: "Kremer, Paul J." <PKremer@gibsondunn.com<mailto:PKremer@gibsondunn.com>>
 Date: Tuesday, March 23, 2021 at 1:09 PM
 To: Michael Song <michael.song@ltlattorneys.com<mailto:michael.song@ltlattorneys.com>>, Robert
 ~Bunt <rcbunt@pbatyler.com<mailto:rcbunt@pbatyler.com>>, Dat Nguyen
 <dat.nguyen@ltlattorneys.com<mailto:dat.nguyen@ltlattorneys.com>>, "Carson, Rebecca"
 <RCarson@irell.com<mailto:RCarson@irell.com>>
 Cc: *** TMUS-Kaifi_C <TMUS-Kaifi_C@gibsondunn.com<mailto:TMUS-Kaifi_C@gibsondunn.com>>,
 Melissa ~Smith <melissa@gillamsmithlaw.com<mailto:melissa@gillamsmithlaw.com>>, Tom Gorham
 <tom@gillamsmithlaw.com<mailto:tom@gillamsmithlaw.com>>, "LTL-Kaifi-T-
 Mobile@ltlattorneys.com<mailto:LTL-Kaifi-T-Mobile@ltlattorneys.com>" <LTL-Kaifi-T-
 Mobile@ltlattorneys.com<mailto:LTL-Kaifi-T-Mobile@ltlattorneys.com>>, Jason Sheasby
 <JSheasby@irell.com<mailto:JSheasby@irell.com>>, Deana Attaway
 <dattaway@pbatyler.com<mailto:dattaway@pbatyler.com>>
 Subject: RE: KAIFI v. T-Mobile - March 9 Meet and Confer

 Dear Mike, Chris, Dat, and Rebecca:

 We are continuing to address the issues raised on the parties’ March 9 meet-and-confer and write to
 follow up on several of those items:

 Source Code / Versions
 On March 9, KAIFI requested that T-Mobile identify version information for the components of Wi-Fi
 Calling disclosed in T-Mobile’s response to Interrogatory No. 1. We expect to be able to provide this
 information to you by next week.

 OTT Documents
 We have now confirmed that T-Mobile has already produced all of the documents related to OTT
 services “switching” between cellular and Wi-Fi that T-Mobile was able to locate following a diligent
 search. On our meet and confer, you referred to “APIs” for third party applications that KAIFI believes
 are relevant

                   Although the API is not implicated by KAIFI’s claims, T-Mobile will produce documents
 related to this API by next week to put to rest this dispute. We therefore request that KAIFI withdraw its
 motion to compel, which is moot.

 T-Mobile’s Interrogatory Responses
 By early next week, T-Mobile intends to supplement its interrogatory responses and to produce
 additional documents that have been recently located during T-Mobile’s ongoing investigation into
 KAIFI’s claims. T-Mobile will continue to supplement its interrogatory responses and produce documents
 as necessary.

 T-Mobile Witness Depositions
 On March 10, we requested that KAIFI serve its Rule 30(b)(6) notice sufficiently in advance of the
 depositions that it has noticed for T-Mobile employees so that T-Mobile can designate those employees
 to provide testimony on any appropriate topics. On March 18, KAIFI stated that it did not believe a
 30(b)(6) notice would be necessary to put T-Mobile on notice of the topics for which it must prepare its

                                                     3
Case 2:20-cv-00281-JRG Document 123-3 Filed 03/31/21 Page 5 of 5 PageID #: 5651



 corporate designees; obviously, T-Mobile disagrees and KAIFI must issue a proper Rule 30(b)(6) notice if
 it seeks corporate testimony in this case. T-Mobile will not produce for deposition employees who are
 potential corporate designees unless KAIFI serves its Rule 30(b)(6) notice on T-Mobile at least two weeks
 in advance of the first T-Mobile witness deposition.

 Please let us know if you have any questions.

 Best regards,
 Paul J. Kremer

 GIBSON DUNN

 Gibson, Dunn & Crutcher LLP
 200 Park Avenue, New York, NY 10166-0193
 Tel +1 212.351.2647 • Fax +1 212.351.6247
 PKremer@gibsondunn.com<mailto:PKremer@gibsondunn.com<mailto:PKremer@gibsondunn.com%3c
 mailto:PKremer@gibsondunn.com>> •
 www.gibsondunn.com<http://www.gibsondunn.com>><http://www.gibsondunn.com<http://www.gibs
 ondunn.com>>




                                                    4
